Appeal from an award made by the State Industrial Board, pursuant to the provisions of the Workmen’s Compensation Law, for fifty per cent permanent loss of use of claimant’s right thumb. The accident occurred on October 24, 1924. No claim for compensation was filed by the claimant until June 1,1935, and the first hearing thereon was held on July 9,1935, when all parties in interest were present. At this hearing no objection was made by the employer that the claim for compensation had not been filed within a year after the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.